MEMORANDUM OPINON


                                          No. 04-09-00314-CV

                         IN RE INVESTMENT PROFESSIONALS, INC.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 12, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 28, 2009, Relator filed a petition for writ of mandamus.                 This court has

determined that the Relator is not entitled to the relief sought.             The petition is, therefore,

DENIED. See TEX. R. APP. P. 52.8(a).



                                                      PER CURIAM




           1
           This proceeding arises out of Cause No. 2009-CI-03065, styled Horace Daniel Lovelace v. Investment
Professionals, Inc., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable John D.
Gabriel, Jr. presiding.